Cite as 2017 Ark. App. 456


                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-17-218

                                                   Opinion Delivered: September   20, 2017
CHACHAWAL CHAWANGKUL
                 APPELLANT                         APPEAL FROM THE ARKANSAS
                                                   COUNTY CIRCUIT COURT,
V.                                                 NORTHERN DISTRICT
                                                   [NO. 01SCR-15-34]
STATE OF ARKANSAS
                                  APPELLEE
                                                   HONORABLE DAVID G. HENRY,
                                                   JUDGE

                                                   AFFIRMED


                                 BART F. VIRDEN, Judge

        Appellant Chachawal Chawangkul appeals from the Arkansas County Circuit

 Court’s order denying and dismissing his pro se petition for postconviction relief pursuant

 to Arkansas Rule of Criminal Procedure 37.1 (2015). 1 We assumed jurisdiction of this

 appeal pursuant to footnote 1 in Barnes v. State, 2017 Ark. 76, 511 S.W.3d 845 (per curiam).

 On appeal, Chawangkul argues that the trial court erred in denying his petition because his

 trial counsel’s failure to call the victim’s grandmother as a witness establishes that his trial

 counsel was ineffective. We affirm the trial court’s order.

        We do not reverse the grant or denial of postconviction relief unless the trial court’s

 findings are clearly erroneous. Sandrelli v. State, 2017 Ark. 156, 517 S.W.3d 417. A finding

 is clearly erroneous when, although there is evidence to support it, the appellate court, after


       A jury found Chawangkul guilty of second-degree sexual assault of a child. In
        1


 Chawangkul v. State, 2016 Ark. App. 599, 509 S.W.3d 10, this court affirmed his conviction.
                                  Cite as 2017 Ark. App. 456

reviewing the entire evidence, is left with the definite and firm conviction that a mistake

has been committed. Id.

       Under the two-prong standard set forth in Strickland v. Washington, 466 U.S. 668

(1984), a petitioner seeking postconviction relief must show that his counsel’s performance

was deficient and that the deficient performance resulted in prejudice. See Feuget v. State,

2015 Ark. 43, 454 S.W.3d 734. Under this standard, the petitioner must first show that

counsel’s performance was deficient. Id. This requires a showing that counsel made errors

so serious that counsel deprived the petitioner of the counsel guaranteed to the petitioner

by the Sixth Amendment. Id. Second, the deficient performance must have resulted in

prejudice so pronounced as to have deprived the petitioner of a fair trial, the outcome of

which cannot be relied on as just. Id. Both showings are necessary before it can be said that

the conviction resulted from a breakdown in the adversarial process that renders the result

unreliable. Id. There is no reason for a court deciding an ineffective-assistance claim to

address both components of the inquiry if the defendant makes an insufficient showing on

one. Fukunaga v. State, 2016 Ark. 164, 489 S.W.3d 644.

       Chawangkul argues that his trial counsel was ineffective because he did not call the

victim’s grandmother to testify as a witness. The decision whether to call a witness is

generally a matter of trial strategy that is outside the purview of Rule 37. Feuget, supra. An

attorney’s decision not to call a particular witness is largely a matter of professional judgment,

and the fact that there was a witness or witnesses who could have offered testimony

beneficial to the defense is not, in and of itself, proof of ineffectiveness. Under Strickland,

the petitioner claiming ineffective assistance of counsel for failure to call a witness must show

                                                2
                                 Cite as 2017 Ark. App. 456

that, but for the alleged error in not calling the witness, there was a reasonable probability

that the jury would have reached a different decision. Lee v. State, 2009 Ark. 255, 308

S.W.3d 596. To make this showing, a petitioner claiming ineffective assistance of counsel

is required to state the substance of the omitted witness’s testimony, establish that the

testimony would have been admissible, and demonstrate that the omission of the testimony

resulted in actual prejudice to his or her defense. Stiggers v. State, 2014 Ark. 184, 433 S.W.3d

252.

       Here, Chawangkul did not disclose the substance of the grandmother’s testimony

and otherwise failed to make the required showings. Accordingly, Chawangkul did not

demonstrate that counsel’s performance was deficient, and we need not address whether he

suffered prejudice by counsel’s failure to call the grandmother as a witness.

       Affirmed.

       GLOVER and MURPHY, JJ., agree.

       Chachawal Chawangkul, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                               3